Sykes, J.,
delivered the opinion of the court.
The appellee purchased a certain lot in the town of Collins at a sale made by the tax collector for unpaid taxes. The tax deed was filed in the office of the chancery clerk and the property was not redeemed within the period allowed by law. Situated upon the lot sold for taxes was a house. Between the time of the sale by the tax collector and before the period of redemption had expired the delinquent owner of the land sold the house to the appellants for the. sum of one hundred and twenty-five dollars. The appellants tore the house down and used the lumber from the same for some buildings on some land owned by them.
After the redemption period had expired and the appellee had been delivered its deed to this lot it *299filed this suit in the chancery court against the appellants, the former owner of the land who had sold the house, and certain other parties. f The bill prayed for a personal decree against appellants for the value of the house, and also that a lien be established upon the land of appellants upon which they used the lumber. A final decree was entered granting a personal decree against the appellants for the value of the house, and also establishing a lien upon this land and decreeing that it be sold upon default of payment of the personal decree. Prom this decree an appeal is prosecuted.
That appellee is entitled to recover the value of the house is settled in the case of Pool v. Ellis et al., 64 Miss. 555, 1 So. 725. There is no statutory or eommon-láw lien upon the appellants’ land. It was therefore error to so decree.
The decree will be affirmed as to the personal decree against appellants, and reversed as to the lien on the land.

Affirmed in part, and reversed in part.